Citation Nr: 1008288	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-30 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility for entitlement to Department of Veterans 
Affairs Chapter 30 educational assistance benefits.  


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran had active service from September 27, 2001, to 
February 12, 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
the Veteran did not meet the basic eligibility criteria for 
Department of Veterans Affairs (VA) Chapter 30 educational 
benefits.  



FINDINGS OF FACT

1.  The Veteran's period of active service commenced after 
June 30, 1985.  

2.  The Veteran enlisted in the United States Air Force for a 
term of four years.  

3.  The Veteran served a total of 28 months and 16 days.  He 
was separated from active service under Secretarial 
authority, i.e., at the convenience of the Government.  


CONCLUSION OF LAW

The Veteran does not met the basic eligibility criteria for 
entitlement to VA Chapter 30 educational assistance benefits.  
38 U.S.C.A. §§ 3011, 3018A, 3018B, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 21.7042, 21.7044, 21.7045 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA 


has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, 
VCAA notice is not required because the issue presented 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).

II.  Analysis

The Veteran contends that he has qualifying service to 
receive Chapter 30 educational assistance under the 
Montgomery G.I. Bill.  He argues that his length of his 
service, his documented contributions made during his period 
of service, and the reasons for his discharge should all be 
considered in granting the benefit sought on appeal.  He also 
contends that even if he did not have sufficient service to 
qualify for the program, it would be fundamentally unfair to 
deny his claim because he was wrongly discharged prior to the 
end of his term of service and that if it were up to him he 
would still be in service.  

The provisions of 38 C.F.R. § 21.7042(a) (2009) direct, in 
pertinent part, that:

  (1)  The individual must after June 30, 
1985, either (i) First become a member of 
the Armed Forces, or (ii) First enter on 
active duty as a member of the Armed 
Forces;

  (2)  Except as provided in 38 C.F.R. § 
21.7042(a)(5) the individual must (i) 
Serve at least three years of continuous 
active duty in the Armed Forces, or (ii) 
In the case of an individual whose 
initial period of active duty is less 
than three years, serve at least two 
years of continuous active duty in the 
Armed Forces;

***

  (5)  An individual who does not meet 
the requirements of paragraph (a)(2) of 
this section is eligible for basic 
educational assistance when he or she is 
discharged or released from active duty ... 
(iv) For convenience of the government 
(A) After completing at least 20 
continuous months of active duty if his 
initial obligated period of active duty 
is less than three years, or (B) After 
completing 30 continuous months of active 
duty if his initial obligated period of 
active duty is at least three years, or 
(v) Involuntarily for the convenience of 
the government as a result of a reduction 
in force, as determined by the Secretary 
of Transportation with respect to the 
Coast Guard when it is not operating as a 
service in the Navy, or (vi) For a 
physical or mental condition that was not 
characterized as a disability and did not 
result from the individual's own willful 
misconduct but did interfere with the 
individual's performance of duty, as 
determined by the Secretary of 
Transportation with respect to the Coast 
Guard when it is not operating as a 
service in the Navy.

The record reflects that the Veteran enlisted in the U.S. Air 
Force for a term of four years.  His DD-214 shows that he 
entered active service on September 27, 2001 and was 
separated from active service on February 12, 2004.  The DD-
214 "Narrative Reason for Separation" notes "Secretarial 
Authority."  The separation code was noted as "JFF," which 
indicates at the convenience of the Government.  The Veteran 
served for a total of 28 months and 16 days, a period clearly 
less than three years of continuous active duty of his four 
year obligated period of active service under 38 C.F.R. 
§ 21.7042(a)(2) (2009).  
Additionally, the record does not reflect that the Veteran is 
eligible under any of the exceptions to the requirement of 
three years of continuous active duty.  In this case, the 
evidence does not reflect that he was discharged or released 
from active duty for due to either: a service-connected 
disability; for a medial condition which pre-existed service 
on active duty and which the VA determined was not 
service-connected; for a hardship discharge; involuntarily 
for the convenience of the government as a result of a 
reduction in force; or for a physical or mental condition 
that was not characterized as a disability and did not result 
from the individual's own willful misconduct but did 
interfere with the individual's performance of duty.  See 
38 C.F.R. § 21.7042(a)(5) (2009).  

An additional exemption under 38 C.F.R. § 21.7042(a)(5) 
allows for basic educational assistance if the Veteran was 
discharged or released from active duty for the "convenience 
of the Government" and served at least 30 months of an 
obligated active duty tour of at least 3 years or more.  As 
noted above, the Veteran served 28 months and 16 days and 
thus would not be eligible for basic educational assistance 
under the exemption provided in 38 C.F.R. 
§ 21.7042(a)(5)(iv)(B) (2009).  

Moreover, his service would not qualify him for Chapter 30 
benefits where eligibility is based on a combination of 
active service and service in the select reserves under the 
provisions of 38 C.F.R. §§ 21.7042(b) and/or 21.7044(b) 
(2009).  

The Board has also considered whether the Veteran is eligible 
for Chapter 30 educational assistance pursuant to 38 U.S.C.A. 
§ 3018A (West 2002) and/or 38 C.F.R. § 21.7045(a)(1) & 
(2)(2009).  These provisions are not applicable here as there 
is no evidence that the Veteran applied for education 
benefits prior to discharge nor was he voluntarily separated 
with voluntary separation incentives as those terms are 
defined by statute.  

Finally, the Board appreciates the Veteran's assertion that, 
but for his allegedly wrongful discharge, he would still be 
in the service.  However, it is his length of service that is 
dispositive of his basic eligibility for VA Chapter 30 
educational benefits.  While a grant of equitable relief is 
within the discretion of the Secretary of the VA, the Board 
itself does not have the authority to award equitable relief.  
See 38 U.S.C.A. § 503 (West 1991); Darrow v. Derwinski, 2 
Vet. App. 303 (1992).

Therefore, the Board concludes that the Veteran does not meet 
the basic eligibility criteria for VA Chapter 30 educational 
benefits.  Where the law and not the evidence is dispositive 
of a Veteran's claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The benefits sought on appeal are denied.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


